DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 1/11/2021 has been entered.  Claims 3, 6, and 20 have been canceled.  Claims 1, 2, 4, 5, 7-19 and 21-25 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 5, 7-13, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Scheffer (US2012/0277360) in view of Zou (US2012/0059198), for the reasons recited in the prior office action and restated below with additional remarks regarding amended claim 1.
As discussed in the prior office action, Scheffer discloses a graphene coating composition comprising graphene sheets (i.e. exfoliated graphite), or graphene sheets and graphite, as well as other carbonaceous materials such as carbon fibers, graphite fibers and carbon nanotubes as electrically conductive components (Abstract; Paragraphs 0051-0055); at least one polymeric binder such as polyetheretherketone (PEEK) (reading upon the claimed polyaryletherketone of instant claim 24) and polyimides (reading upon the claimed polyimide of instant claim 24 as well as the broadly claimed “comprising a bismaleimide” of instant claim 1 given that bismaleimides or bismaleimide polymers are an obvious type of imide or polyimide in the art and/or an obvious type of crosslinking agent for the thermoset resins disclosed by Scheffer and thus would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention) or the other thermoplastics or thermosets as recited in Paragraph 0034 including polyolefins; and at least one polyalkyleneimine; wherein the coating composition can be used for prima facie obviousness to use a known technique to improve similar devices in the same way and/or  prima facie obviousness to simply substitute one known element for another to obtain predictable results.  Hence, the claimed invention as recited in instant claims 1, 2, 4, 5, 9, 10, and 24 would have been obvious over the teachings of Scheffer in view of Zou.  
With regards to instant claims 7 and 8, although Scheffer discloses that the graphene sheets may be provided in an amount of about 1 to about 98wt%, based on the total amount of graphene sheets, binder and polyalkyleneimine, with examples comprising graphene sheets, or graphene sheets and graphite, to polymer binder in a weight ratio of 4 to 1 (i.e. 80/20), with about 2wt% or 2.3wt% of polyethyleneimine added (Examples); Scheffer does not specifically limit the content of polymer or carbon fiber material as instantly claimed.  However, given that Scheffer discloses that the composition may be electrically conductive with the resistivity varying over a wide range (Paragraphs 0051 and 0056-0057), particularly based upon the intended end use, wherein the content of graphene, graphite and other electrically conductive components such as the carbon fibers, graphite fibers, and carbon nanotubes affect the resistivity, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize routine experimentation to determine the optimum content of carbonaceous material to polymeric binder to provide the desired properties for a particular end use, and given the broad range of about 1 to about 98wt% for the graphene/graphite as well as 
With regards to instant claims 11-13 and 25, the Examiner first notes that the broadly “vehicle component” of instant claim 12, the “vehicle” components of instant claim 13 and the broadly claimed “component of an aircraft” of instant claim 25, constitute intended end use of the coated substrate and as broadly recited, provide no additional structural or material limitations to differentiate the claimed “component” from the composite or coated substrate taught by Scheffer in view of Zou.  However, the Examiner further notes that Scheffer specifically discloses that articles made at least in part from the compositions include fuel system components such as fuel tank components, automotive components such as body panels, and airplane components (Paragraph 0089) reading upon the components as recited in instant claims 12, 13 and 25.  Scheffer also discloses that the coating may be applied to a substrate, such as a metal substrate like aluminum, copper, steel and stainless steel (as in instant claims 9-10, Paragraph 0077), with a coating thickness, after curing, ranging from as thin as about 2nm to as thick as 2mm, specifically reciting a range of about 1 micrometer (micron) to about 100 micrometers (microns) as in instant claim 11 (Paragraph 0085), and hence the invention as recited in instant claims 11-13 and 25 would have been obvious over the teachings of Scheffer in view of Zou given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Claims 1, 2, 4, 5, 7-19, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Scheffer (US2012/0277360) in view of Takai (A Novel Catalytic Effect of Lead on the Reduction of a Zinc Carbenoid with Zinc Metal Leading to a Geminal Dizinc Compound. Acceleration of the Wittig-Type Olefination with the RCX2-TiCU-Zn Systems by Addition of Lead, as evidenced by Reynolds, US2013/0078515) for the reasons recited in the prior office action and restated below with additional remarks regarding amended claim 1.
As discussed above, Scheffer discloses a graphene coating composition comprising graphene sheets (i.e. exfoliated graphite), or graphene sheets and graphite, as well as other carbonaceous materials such as carbon fibers, graphite fibers and carbon nanotubes as electrically conductive components (Abstract; Paragraphs 0051-0055); at least one polymeric binder such as polyetheretherketone (PEEK) (reading upon the claimed polyaryletherketone of instant claims 14 and 24) and polyimides (reading upon the claimed polyimide of instant claims 14 and 24 as well as the broadly claimed “comprising a bismaleimide” of instant claim 1 given that bismaleimides or bismaleimide polymers are an obvious type of imide or polyimide in the art and/or an obvious type of crosslinking agent for the thermoset resins disclosed by Scheffer and thus would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention) or the other thermoplastics or thermosets as recited in Paragraph 0034 including polyolefins; and at least one polyalkyleneimine; wherein the coating composition can be used for the passivation and corrosion protection of surfaces such as metal including steel and aluminum (e.g. a coated metal substrate as in instant claims 9, 10, and 24; Paragraph 0090.)  Scheffer also discloses a method of producing coated substrates or components for various applications such as for fuel tanks, automotive body panels, or aircraft components (as in instant claims 12-13 and 25, Paragraph 0089), wherein the graphene sheets, graphite, polyalkyleneimine and other additives such as the carbon/graphite fibers (reading upon filament as in instant claims 4-5 and 19) are dispersed or mixed in the at least one polymeric binder to form the coating composition and then the coating composition is applied or deposited on a substrate such as a metal substrate like steel, aluminum or copper (as in instant claims 9-10 prima facie obviousness to use a known technique to improve similar devices/methods in the same way.  
With regards to instant claims 7 and 8, as discussed above, although Scheffer discloses that the graphene sheets may be provided in an amount of about 1 to about 98wt%, based on the total amount of graphene sheets, binder and polyalkyleneimine, with examples comprising graphene sheets, or graphene sheets and graphite, to polymer binder in a weight ratio of 4 to 1 (i.e. 80/20), with about 2wt% or 2.3wt% of polyethyleneimine added (Examples); Scheffer does not specifically limit the content of polymer or carbon fiber material as instantly claimed.  However, given that Scheffer discloses that the composition may be electrically conductive with the resistivity varying over a wide range (Paragraphs 0051 and 0056-0057), particularly based upon the intended end use, wherein the content of graphene, graphite and other electrically conductive components such as the carbon fibers, graphite fibers, and carbon nanotubes affect the resistivity, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to utilize routine experimentation to determine the optimum content of carbonaceous material to polymeric binder to provide the desired properties for a particular end use, and given the broad range of about 1 to about 98wt% for the 
With regards to instant claim 17, Scheffer discloses that after the coating composition has been applied to a substrate, the coating may be cured using any suitable technique, including drying in air, such that drying at room temperature (about 20ºC) would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention, and given that Scheffer specifically discloses examples utilizing curing temperatures of about 80ºC and about 125ºC, falling within the claimed range, the instantly claimed invention as recited in instant claim 17 would have been obvious over the teachings of Scheffer in view of Takai (Paragraph 0084, Examples.)
With regards to instant claim 18, although Scheffer discloses the use of graphites and carbon/graphite fibers, Scheffer does not specifically disclose the process of producing the carbon fibers or graphite fibers as recited in instant claim 18; however, as discussed in prior office actions, the claimed process as recited in instant claim 18 is an obvious, well-known method of producing graphite fibers and hence would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention based upon the teachings of Scheffer in view of Takai.
Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered but they are not persuasive with respect to the obviousness rejections based on Scheffer as the primary reference.  On page 7 of the response through the paragraph bridging page 8, the Applicant first argues that both Scheffer and Zou are related to electrically conductive compositions and that such , (DMTD)2 and 5,5' thio-bis (1,3,4 thiadiazole-2(3H)-thione and/or TMT for passivating the carbon fiber material; not to mention that the incorporation of the carbon fibers itself would also provide some degree of electrical conductivity, wherein it is further apparent from Paragraph 0004 of the Background section as well as the rest of the specification that the purpose of the passivation of the carbon fiber is the “reduction or elimination of a carbonyl group’s contribution to galvanic corrosion on a metal surface” (Paragraph 0027), given that “corrosion can be initiated through a galvanic interaction where oxygen reduced at the graphite surface encourages corrosion/oxidation of the .
The Applicant further argues on page 8 of the response that the chemistries disclosed in Takai, Scheffer, and Reynolds are allegedly “not, in any way, compatible or advantageously combined to form coated carbon fiber materials as recited in independent claim 14 and the carbon fiber material comprising an acyclic olefin group of independent claims 1 and 24”, arguing that Takai is related to the Wittig olefination of carbonyls using dihaloalkane but allegedly does not teach or suggest that the Wittig olefination can be used with carbon fibers as recited in the instant claims, and that allegedly there “is no reason to expect (and [allegedly] no reason given in the cited references) that Takai’s Wittig olefination would work with carbon fibers.”  In the last paragraph of Page 8, the Applicant argues that Reynolds does not disclose a Wittig olefination of carbon fiber as allegedly cited by the Office in the prior office action, and that instead, briefly discusses the Wittig olefination of graphene not carbon fibers, arguing that “Graphene is [allegedly] not carbon fiber or graphite, and graphene [allegedly] has very different chemistry than carbon fiber”, and thus arguing that “carbon fiber is not even disclosed by Reynolds.”  The Applicant also again argues that the prior art is related to conductive coatings and that as such, a person of ordinary skill in the art would allegedly not utilize the teachings of Scheffer and Reynolds, both related to conductive coatings, to form Applicant’s allegedly nonobvious compositions.  However, the Examiner respectfully disagrees and first notes that graphene is an allotrope or structural form of carbon, and in fact is merely exfoliated graphite given that graphite, also an allotrope of carbon, consists of stacked graphene layers (see for Graphene) and thus contrary to Applicant’s arguments, graphene does not have “very different chemistry than carbon fiber” since “carbon fibers”, as broadly claimed, include “graphene fibers” (see also Saadatmanesh, US2019/0177992, Paragraph 0038.)  Thus, Applicant’s arguments with regards to graphene versus graphite versus carbon are not persuasive, and given the remarks above with regards to the instant claims not requiring “a composition having insulative properties” or excluding a composition having conductive properties, the Examiner maintains her position that the claimed invention would have been obvious over the teachings of the cited prior art as discussed in the prior office action and restated above.
Any rejection from the prior office action not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments and/or arguments filed 1/11/2021.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        March 22, 2021